DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2-8, 10, 12, 13 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “a ratio of a measure of light emitted by the h-BN at a wavelength of 215 nanometers (nm) to a measure of light emitted by the h-BN at a wavelength of 250 nm is at least 100-to-one.” There is no support in the original disclosure for the claimed scope of this claim limitation. The only support regarding the ratio of luminescence peaks is in paragraph [0012], [0103] and Fig 12 which teaches the peak at 215 nm is greater than the peak at 250 nm by a ratio of 5 to 1, 10 to 1 and even 100 to 1. There is no support for any ratios greater than 100 to 1. The same argument applies to claims 2-8, 10, 12, 13 and 48 which depend from claim 1.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 49 recites, “the first luminescence peak is greater than the second luminescence peak by a ratio of at least ten-to-one.” There is no support in the original disclosure for the claimed scope of this claim limitation. The only support regarding the ratio of luminescence peaks is in paragraph [0012], [0103] and Fig 12 which teaches the peak at 215 nm is greater than the peak at 250 nm by a ratio of 5 to 1, 10 to 1 and even 100 to 1. There is no support for any ratios greater than 100 to 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 49-50 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al (US 2006/0185577).
Claim 1 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. (MPEP 2113). Watanabe et al teaches an article of manufacture (single crystal, laser, light emitting element) comprising hexagonal boron nitride (h-BN), where the h-BN is a highly pure single crystal ([0016]-[0017], [0020]-[0026], [0090]-[0099], [0105]-[0132]). Watanabe et al also teaches light emitted at 215 nm and light emitted 250 nm, wherein the ratio of the measured light at 215 nm to 250 nm is more than 30 to one (See Fig 2 see below, Fig 4, [0105]-[0107]). The only product limitation is an article of manufacturing comprising hexagonal boron nitride.
Watanabe et al teaches the claimed product, however does not explicitly teach the claimed method of production. In paragraph [0012] of applicant’s specification, applicant teaches the “embodiments according to the present invention provide high-throughput, low cost, high quality, and high purity processes for the synthesis of light-emitting-grade h-BN. The h-BN produced as disclosed herein has an emission spectrum in which the luminescence peak at 215 nanometers (nm) is greater than the luminescence peak at 250 nm.” Likewise, Watanabe et al teaches a h-BN is a highly pure single crystal with a single light emission peak in the far ultraviolet region near a wavelength of 215 nm. Applicant’s method of production does not produce a novel h-BN, merely a high throughput and low cost method of producing a known h-BN crystal. In the alternative, any difference in the products would be minor and obvious to one of ordinary skill in the art.
In regards to the limitation that the h-BN manufactured by the process has an emission spectrum in which a luminescence peak at 215 nanometers (nm) and a second luminescence peak at a wavelength at 250 nm by a ratio of at least 30-to-one, in Fig 2, as reproduced below, and shows the value at 250 nm is less than 1 and the value at 215 nm is greater than 30, thus the ratio is greater than 30 to 1.  Also, see Fig 4 reproduced below with the scale marked. The peak value at 215 nm is greater than 38 units and the peaks greater than 240 nm decrease in peak height to approximately less than 1, thus the peak at 250 nm would be expected to be less than 1 because the values decrease as wavelength increases, as shown in Fig 2. Watanabe et al teaches the claimed product, however does not explicitly teach the claimed method of production. In paragraph [0012] of applicant’s specification, applicant teaches the “embodiments according to the present invention provide high-throughput, low cost, high quality, and high purity processes for the synthesis of light-emitting-grade h-BN. The h-BN produced as disclosed herein has an emission spectrum in which the luminescence peak at 215 nanometers (nm) is greater than the luminescence peak at 250 nm.” Likewise, Watanabe et al teaches a h-BN is a highly pure single crystal with a single light emission peak in the far ultraviolet region near a wavelength of 215 nm. Applicant’s method of production does not produce a novel h-BN, merely a high throughput and low cost method of producing a known h-BN crystal. In the alternative, any difference in the products would be minor and obvious to one of ordinary skill in the art.


    PNG
    media_image1.png
    699
    709
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    653
    751
    media_image2.png
    Greyscale



Referring to claim 49-50, Watanabe et al teaches a sharp peak at 215 nm of at least 38 units, and decreasing peak size for increasing wavelength up to 240 nm in Fig 4, thus lower values of emitted light are expected for 250 nm than 240 nm. A peak size of 0.38 unit for 250 nm and a 215 nm peak value of 38 from Fig 4 would produce a ratio of 100 to 1. Watanabe et al also teaches a single peak at 215 nm of greater than 30 and the emitted intensity at 250 nm is less than 1 in Fig 2. The examiner maintains that extrapolating the h-BN crystal of Fig 4 to larger wavelengths would produce a second peak in the range of 0.38 unit or less and produce the claimed ratio.  It is also noted that maximizing the peak at 215 nm is desirable and minimizing the size of other peaks is also desirable to produce light at the desired wavelength, as shown in Fig 2.

Claim(s) 1, 2-8, 10, 12, 13 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2006/0185577), as applied to claims 49-50 above.
Watanabe et al teaches all of the limitations of claim 1, as discussed above, except Watanabe et al does not explicitly teach a ratio of a measure of light emitted by the h-BN at a wavelength of 215 nanometers (nm) to a measure of light emitted by the h-BN at a wavelength of 250 nm is at least 100-to-one.
Watanabe et al teaches a sharp peak at 215 nm of at least 38 units, and decreasing peak size for increasing wavelength up to 240 nm in Fig 4, thus lower values of emitted light are expected for 250 nm than 240 nm. A peak size of 0.38 unit for 250 nm and a 215 nm peak value of 38 from Fig 4 would produce a ratio of 100 to 1. Watanabe et al also teaches a single peak at 215 nm of greater than 30 and the emitted intensity at 250 nm is less than 1 in Fig 2. The examiner maintains that extrapolating the h-BN crystal of Fig 4 to larger wavelengths would likely produce a second peak in the range of 0.38 unit or less and produce the claimed ratio, however Watanabe et al does not teach an explicit value at 250 nm.  It is also noted that maximizing the peak at 215 nm is desirable and minimizing the size of other peaks is also desirable to produce light at the desired wavelength, as shown in Fig 2. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Watanabe et al single peak h-BN single crystal by maximizing the peak at 215 nm is desirable and minimizing the size of other peaks to be greater than a ratio of 100 to 1 to produce light at the desired wavelength.


Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive.
Applicant’s argument that the claimed process produces an h-BN that has structural characteristics that produce an emission spectrum in which the ratio of the intensity of desirable emission (e.g., at 215 nm) to the intensity of undesirable defect emission (e.g., at 250 nm) is both significantly and distinctively different than that achievable by Watanabe is noted but not found persuasive. First, the emission spectrum with a single peak at 215 nm is taught by Watanabe et al with no undesirable emission at 250 nm (Fig 2). Second, the single peak at 215 nm is a clear indication that the h-BN taught by Watanabe et al does not have defects or impurities that would produce an undesirable defect emission at 250 nm (see Fig 2). Therefore, the examiner maintains that the h-BN taught by Watanabe et al is substantially similar to the h-BN taught/claimed by applicant. 
Applicant’s argument that Figure 2 of Watanabe does not show the value of 215 nm is greater than 30 arbitrary units is noted but not found persuasive. Figure 2 is reproduced below and is too scale which clearly shows that peak at 215 nm is greater than 30x103 along the vertical axis and the value at 250 nm is a value less than 1 along the vertical axis. 

    PNG
    media_image2.png
    653
    751
    media_image2.png
    Greyscale

Applicant’s argument that Figure 2 cannot be used to extrapolate Figure 4 out to 250 nm is noted but not found persuasive. Figure 2 is the cathode luminescence of the single peaked h-BN produced by example 1 ([0090]-[0093]). Figure 4 is laser oscillation spectrum excited by an electron beam using a plate formed from the highly pure h-BN obtained in example 1 ([0105]-[0107]). The examiner maintains the h-BN crystal is the same for Figure 2 and Figure 4; therefore, extrapolating the spectrum to 250 nm would have been reasonable to one of ordinary skill in the art at the time of filing.
Applicant’s argument that Figure 12 shows peaks increase beyond 250 nm is noted but not found persuasive. First, Fig 2 of Watanabe et al clearly shows the h-BN crystal with a single emission peak at 215 nm and up to wavelength out to greater than 600 nm, which supports the examiner’s position. Second, applicant’s argument regarding Figure 12 are not relevant because Fig 12 is for a far ultraviolet light emitting apparatus comprising a hexagonal boron nitride crystal and a ultraviolet emission window ([0131]-[0132]). The hexagonal boron nitride crystal alone would be expected to have a single peak at 215 nm (Watanabe claim 7) and decreasing light emission at greater wavelengths, as depicted in Fig 2, and Figure 12 is obviously not for a h-BN with a single peak at 215 nm since there is a second peak at 300 nm due to the window.
Applicant’s argument that if Fig 12 is irrelevant then Fig 4 is irrelevant as well is noted but not found persuasive. As discussed above, Figure 4 is based on the h-BN of example 1 which Figure 2 is based; therefore, the extrapolation of Fig 4 to 250 nm based on Fig 2 is reasonable and obvious to one of ordinary skill in the art at the time of filing. Second, Fig 4 is a based on exciting a h-BN sample using an electron gun. Unlike Fig 12 which is a far ultraviolet light emitting apparatus with a glass plate, cathode anode, an ultraviolet emission window etc. ([0129]-[0132]). There are other elements besides the h-BN crystal unlike Figure 2 and 4.
Applicant’s arguments regarding claim 49 is noted but not found persuasive. As discussed above, a single peak is taught by Watanabe et al in Figure 2 however a laser oscillation spectrum of the h-BN crystal used in Figure 2 is used to produce Fig 4 which shows decreasing peaks from the single sharp peak at 215 nm. Also, as discussed extrapolation is reasonable and obvious. Furthermore, extrapolation is not required because the claim is directed to the product and the properties of the h-BN which the examiner maintains is inherent or in the alternative obvious under 35 USC 102/103, and this ratio of peak at 215 nm and 250 nm would be inherent or in the alternative obvious, as discussed above in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714